DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group 7, claims 33, 36-39, 42 , SEQ ID NO 23-27 and SEQ ID NO 13 and 19in the reply filed on 2/16/2022 and interview of 4/27/2022 is acknowledged.
Claims 1-3, 5-6, 7-10. 13-18,  43-44 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/2022.  Dependent claims that have been withdrawn may be rejoined if the independent claim becomes allowed.
Priority
	The instant application was filed 08/26/2019 and  is a national stage entry of PCT/US18/23995 with an international filing date: 03/23/2018 and claims priority from provisional application 62476659 , filed 03/24/2017
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/2020, 11/20/2020, 6/9/2021, 1/27/2022 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33, 36-39, 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites, “a first Flu A primer pair comprising a first Flu A primer and a second Flu A primer, wherein: (i) the first Flu A primer comprises a sequence that is substantially complementary to a first target nucleic acid sequence in the Flu A target sequence, is about 18 to about 100 contiguous bases in length, and comprises the nucleic acid sequence of SEQ ID NO:23.”  The metes and bounds are unclear how the Flu A first primer can comprise 18 to 100 contiguous bases, when SEQ ID NO 23 is 22 bases.  The claim should be amended to clarify how a primer can be as short as 18 nucleotides or bases but require a sequence of 22 bases.
Claim 33 recites, “(ii) the second Flu A primer comprises a sequence that is substantially complementary to a second target nucleic acid in the Flu A target sequence, is about 18 to about 100 contiguous bases in length, and comprises the nucleotide sequence of SEQ ID NO:25; (ii) the second Flu A primer comprises a sequence that is substantially complementary to a second target nucleic acid in the Flu A target sequence, is about 18 to about 100 contiguous bases in length, and comprises the nucleotide sequence of SEQ ID NO:25;.”  The metes and bounds are unclear how the Flu A second primer can comprise 18 to 100 contiguous bases, when SEQ ID NO 25 is 19 bases.  The claim should be amended to clarify how a primer can be as short as 18 nucleotides or bases but require a sequence of 19 bases.
Claim 33 recites, “the third Flu A primer comprises a sequence that is substantially complementary to a third target nucleic acid sequence in the Flu A target sequence, is about 19 to 6 of 13 LEGAL02 4 1400560vAppl. No.: 16/488,909 Attorney Docket No.: 057516-536045 Amendment Dated February 16, 2022 about 100 contiguous bases in length, and comprises the nucleotide sequence of SEQ ID NO:24.”  The metes and bounds are unclear how the Flu A first primer can comprise 18 to 100 contiguous bases, when SEQ ID NO 24 is 20 bases.  The claim should be amended to clarify how a primer can be as short as 18 nucleotides or bases but require a sequence of 20 bases.
Further claim 33 recites, “substantially complementary.”  The recitation of “substantially complementary” is a relative term.  The specification does not provide a definition or standard to differentiate “substantially complementary” from a nucleic acid sequence which is not “substantially complementary.”  The claim should be amended to clearly provide what substantially complementary is relative to.
Further claim 33 recites, “about 18 to about 100 contiguous bases” in a)i), a)ii), b) i).  Further claim 33 recites, “about 20 to about 100 contiguous bases” in b)ii).  The specification teaches, “[009] It will be appreciated that there is an implied "about" prior to the temperatures, concentrations, times, etc. discussed in the present disclosure, such that slight and insubstantial deviations are within the scope of the present teachings herein. In general, the term "about" indicates insubstantial variation in a quantity of a component of a composition not having any significant effect on the activity or stability of the composition.”  Thus the metes and bound of “about” in the context of claim 33 are unclear as the nucleotides do not inherently have activity or stability.
Claims 36-39, 42 are rejected as they depend from claim 33.
Claim 36 recites, “the first Flu A probe comprises a sequence that is substantially complementary to a sequence in the first Flu A amplification product, is about 17 to about 100 contiguous bases in length, and comprises a nucleotide sequence selected from the group consisting of: SEQ ID NO:9, SEQ ID NO:14, SEQ ID NO:6, SEQ ID NO:7, SEQ ID NO:8, SEQ ID NO:10, SEQ ID NO:11, SEQ ID NO:12, SEQ ID NO:13, SEQ ID NO:15, SEQ ID NO:16, and SEQ ID NO:17.”  The metes and bounds are unclear how the Flu A first probe can comprise 17 to 100 contiguous bases, when SEQ the shortest recited SEQ ID NO is 20 bases.  The claim should be amended to clarify how a primer can be as short as 18 nucleotides or bases but require a sequence of 20 bases.
Claim 36 recites, “(ii) the second Flu A probe comprises a sequence that is substantially complementary to a sequence in the second Flu A amplification product sequence, is about 17 to about 100 contiguous bases in length, and comprises a nucleotide sequence selected from the group consisting of: SEQ ID NO:18, SEQ ID NO:19, SEQ ID NO:20, SEQ ID NO:21, and SEQ ID NO:22.”  The metes and bounds are unclear how the Flu A second probe can comprise 17 to 100 contiguous bases, when SEQ the shortest recited SEQ ID NO is 20 bases.  The claim should be amended to clarify how a primer can be as short as 18 nucleotides or bases but require a sequence of 20 bases.
Further claim 36 recites, “substantially complementary.”  The recitation of “substantially complementary” is a relative term.  The specification does not provide a definition or standard to differentiate “substantially complementary” from a nucleic acid sequence which is not “substantially complementary.”  The claim should be amended to clearly provide what substantially complementary is relative to.
Further claim 36 recites, “about 17 to about 100 contiguous bases” .  The specification teaches, “[009] It will be appreciated that there is an implied "about" prior to the temperatures, concentrations, times, etc. discussed in the present disclosure, such that slight and insubstantial deviations are within the scope of the present teachings herein. In general, the term "about" indicates insubstantial variation in a quantity of a component of a composition not having any significant effect on the activity or stability of the composition.”  Thus the metes and bound of “about” in the context of claim 33 are unclear as the nucleotides do not inherently have activity or stability.
Claim 42 recites, “FAM/BHQ-1”, which appear to be trademarks or tradenames. ”  MPEP 2173.05 (u) states, “trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Wesenbeeck (Journal of Clinical Microbiology (2013) volume 51, pages 2977-2985)(IDS), Detmer (WO2008140513), Mahony (WO2016004539), Chen (CN102337352-A), Wu(CN105400907), Diffenbach (PCR methods and Applications (1993) volume 3, pages S30-S37) and Roux et al(PCR Methods and Applications (1995) volume 4, pages s185-s194).
The art of record demonstrates that methods of detecting influenza A were known.  Further the prior art of record exemplifies that numerous primers and probes were known for the detection of influenza A including primers and probes targeted to the claimed sequences.  Further the art exemplifies comparing influenza A detection methods including different target nucleic acid sequences.  Thus examining the detection of different target sequences known to be targeted by others in obvious in view of the art of record.
Wesenbeeck teaches, “Respiratory tract infections (RTIs) have an enormous social economic impact, with a high incidence of hospitalization and high direct and indirect costs. Because of similar clinical symptoms (1) and simultaneous circulation of several different viruses (2, 3), the etiology is often unknown. Timely detection and discrimination of the infecting pathogens is crucial in order to optimize treatment and care, to prevent unnecessary antibiotic use, and to prevent the secondary spread of infection (2, 4–6).”  Wesenbeeck teaches, “In the present study, three FDA-approved molecular assays (Prodesse ProFLU+/FAST+, FilmArray RP, and Verigene RV+) were evaluated for influenza virus detection and discrimination between influenza virus clusters I and II in clinical samples collected during the Belgian 2011-2012 influenza season, and the performance characteristics were compared.” (page 2978, 1st column, 3rd full paragraph).  Wesenbeeck teaches approximately 40 probe and/or primer sequences in table 1.  Wesenbeeck teaches Real time PCR amplification and detection of influenza A (page 2979, 1st column).
Wesenbeek does not specifically teach the use of Flu A primers of SEQ ID NO 23, 25, 24 and 26.
However, Detmer teaches, “0002] The present invention relates generally to nucleic acid sequences useful for diagnostic assay for the detection of human and avian influenza viruses. More specifically, the present invention relates to primers and probes specific for detecting subtypes of the avian influenza A ("INFA") virus and strains of the human INFA and influenza B ("INFB") viruses. The sequences may be used in a singleplex assay to detect the influenza viruses in a sample or they may be used in multiplex assays to detect the influenza viruses along with other respiratory diseases in a sample.”  Detmer claims methods of detecting influenza by use of PCR reaction and using primers of probes including SEQ ID NO 6.  SEQ ID NO 6 of Detmer comprises SEQ ID NO 23 of the instant application.
Mahoney teaches a point of care PCR detection device (title, abstract).  Mahoney teaches SEQ ID NO 10, which is the reverse complement of SEQ ID NO 24 (nucleotides 22-3 of Mahoney).
Chen teaches, “[0002] The invention relates to a kit for detecting multiple influenza viruses by PCR microarray. The kit utilizes real-time fluorescent PCR technology combined with a microarray method, and can simultaneously detect multiple influenza virus nucleic acids on the same reaction plate.”  Chen teaches SEQ ID NO 2 which comprises instant SEQ ID NO 25 (5-23).
Wu teaches, “[0011] 94 At present, fluorescent quantitative PCR based on TaqMan probe technology is a new detection method that integrates the three  technologies of high sensitivity of PCR, high specificity of DNA hybridization technology,
and high precision and quantification of spectroscopic technology. The method is simple to obtain and easy to operate. , The completely closed operation avoids the contamination of the samples and the pollution of the environment during the detection, and has the advantages of simplicity, trace, rapidity, high specificity and high sensitivity. 100 Therefore, fluorescence quantitative PCR method is one of the most valuable  methods for early clinical diagnosis of viral infection.”  Wu teaches SEQ ID NO5 which comprises SEQ ID NO 26.”
Diffenbach teaches parameters and principles of promoter design include primer length, terminal nucleotide, GC content, melting temperature, PCR product length, and placement of target sequence (s30-s34).  Diffenbach teaches PCR software was known (s35).
Roux teaches optimization of PCR by the presence of enhancing agents, Mg2+, annealing temperature, primer design, cycle number, hot start PCR (s185-s194).
Designing oligonucleotides to hybridize to specific targets, which are equivalents to those taught in the art is routine experimentation. The prior art teaches the parameters and objectives involved in the selection of oligonucleotides that function as primers, see Diffenbach and Roux. The prior art is replete with guidance and information necessary to permit the ordinary artisan in the field of nucleic acid detection to design primer. As discussed above, the ordinary artisan would be motivated to have designed and tested new primers to obtain additional oligonucleotides that function to detect influenza A and identify oligonucleotides with improved properties. Thus, for the reasons provided above, the ordinary artisan would have designed additional oligonucleotides using the teachings in the art at the time the invention was made. The claimed primers are obvious over the cited prior art, absent secondary considerations
Therefor it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use primers of Detmer, Wu, Chen and Mahoney to examine their ability to detect influenza A relative to other art accepted primers and probes.  The artisan would be motivated as Detmer, Wu, Chen and Mahoney demonstrate the sequences were previously identified as sequences to amplify and detect influenza A.  The artisan would have a reasonable expectation of success as the artisan is merely using known sequences as primers.  
Claims 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesenbeeck (Journal of Clinical Microbiology (2013) volume 51, pages 2977-2985)(IDS), Detmer (WO2008140513), Mahony (WO2016004539), Chen (CN102337352-A), Wu(CN105400907), Diffenbach (PCR methods and Applications (1993) volume 3, pages S30-S37) and Roux et al(PCR Methods and Applications (1995) volume 4, pages s185-s194)as applied to claim 33 above, and further in view of Hully (WO2007064758) and Baptista (wo2007130519).
The art of Wesenbeeck, Detmer, Wu, Chen,  Mahoney, Roux and Diffenbach demonstrate amplification including primers and probes were known for the detection of influenza A.  Wesenbeeck, Detmer, Wu, Chen,  Mahoney, Roux and Diffenbach does not specifically teach probes of SEQ ID NO 13 and 19.
However, Hully teaches, “ [0007] The invention provides methods for designing polynucleotide primers and probes that are optimized for hybridizing to a plurality of target nucleic acid variants by employing scoring and/or ranking steps that provide a positive or negative preference or "weight" to certain nucleotides in a target nucleic acid variant sequence. The particular scoring or ranking steps performed depend upon the intended use for the primer and/or probe, the particular target nucleic acid sequence, and the number of variants of that target nucleic acid sequence. The methods of the invention provide optimal primer and probe sequences because they hybridize to more target nucleic acid variants than primers and probes in the prior art. The optimal primers and probes of the invention are useful, for example, for identifying and diagnosing the causative or contributing agents of a particular set of human disease symptoms. These agents can include infectious organisms (such as, for example, viruses, bacteria, fungi, and parasites), adjunct markers of infection (such as, for example, drug resistance 16s ribosomal RNA), and host factors (such as, for example, pharmacokinetic and inflammatory markers).”  Hully further teaches SEQ ID NO 49 which comprises the complement of claimed SEQ ID NO 13.
Baptista teaches, “The present invention relates generally to viral nucleic acid microarrays and methods of detecting and identifying known and unknown viruses using the microarrays containing known viral nucleotide sequences. The methods can further include the sequencing of nucleic acids that hybridize to the microarrays and analysis of the hybridized sequences with existing databases, thus identifying existing or new subtypes ofviruses.”  Baptista teaches SEQ ID NO 6252 which comprises claed SEQ ID NO 19 (nucleotides 27-49).
Designing probes which are equivalents to those taught in the art is routine experimentation. The prior art teaches the parameters and objectives involved in the selection of oligonucleotides that function as probes, see Hully. The prior art is replete with guidance and information necessary to permit the ordinary artisan in the field of nucleic acid detection to design probes. As discussed above, the ordinary artisan would be motivated to have designed and tested new probes to obtain additional oligonucleotides that function to detect specific influenza strains and identify oligonucleotides with improved properties. The ordinary artisan would have a reasonable expectation of success of obtaining additional probes. Thus, for the reasons provided above, the ordinary artisan would have designed additional probes using the teachings in the art at the time the invention was made. The claimed SEQ ID NOs are obvious over the cited prior art, absent secondary considerations.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use nucleic acid sequences of Hully and Baptista in the methods of Wesenbeeck, Detmer, Wu, Chen,  Mahoney, Roux and Diffenbach.  The artisan would be motivated to examine sequences previously indicated to detected influenza A to determine if they have improved properties.  The artisan would have a reasonable expectation of success as the artisan is merely using known sequences to detect know influenza A.  
With regards to claims 37-39, Hull teaches the use of FRET pairs (fluoropore and quencher). (0194-0198)
Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesenbeeck (Journal of Clinical Microbiology (2013) volume 51, pages 2977-2985)(IDS), Detmer (WO2008140513), Mahony (WO2016004539), Chen (CN102337352-A), Wu(CN105400907), Diffenbach (PCR methods and Applications (1993) volume 3, pages S30-S37) Roux et al(PCR Methods and Applications (1995) volume 4, pages s185-s194), Hully (WO2007064758) and Baptista (wo2007130519)as applied to claims 36-39 above, and further in view of Leal (Brazilian Journal of Microbiology 44, 3, 901-904 (2013)).
The teachings of Wesenbeeck, Detmer, Wu, Chen,  Mahoney, Roux, Diffenbach, Hully and Baptista are set forth above.
While Wesenbeeck, Detmer, Wu, Chen,  Mahoney, Roux, Diffenbach, Hully and Baptista teach the use of FRET to detect nucleic acids in PCR amplification assays, they do not specifically teach the use of FAM/BHQ-1.
However, Leal teaches the use of FAM/BHQ-1 for FRET detection of nucleic acids.  Leal teaches, “FAM-BHQ1 qPCR showed best performance with low DNA concentrations (< 150 ng). Those reactions presented the same analytical sensitivity, being able to detect plasmid 2 copies. However, for two steps PCR and samples with low target concentration (positive in FAM-BHQ1 reactions), the total shrimp DNA  decreases its sensitivity.” (page 903, 2nd column, 1st full paragraph).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use FAM/BHQ-1 in the methods of Wesenbeeck, Detmer, Wu, Chen,  Mahoney, Roux, Diffenbach, Hully and Baptista.  The artisan would be motivated as the artisan is merely using a specific FRET pair for the generic teachings of Hully.  Further the artisan would be motivated as Leal teaches the use of FAM/BHQ-1 provides increased sensitivity relative to other FRET pairs.  The artisan would have a reasonable expectation of success as the artisan is merely using a known FRET pair.
Summary
NO claims are allowed.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/           Primary Examiner, Art Unit 1634